DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. (US Patent Application Pub. No.: US 2010/0148612 A1) in view of Nigo et al. (US Patent Application Pub. No.: US 2018/0248428 A1).
For claim 1, Takemoto et al. disclose the claimed invention comprising: an annular stator (reference numeral 52) including a stator core (see figure 18) and coils (reference numeral 51) disposed in the stator core (see figure 18); and an annular rotor (reference numeral 53) disposed inside the stator and opposite to an inner 
Nigo et al. disclose the rotor (reference numeral 2, figures 1-3) including a plurality of protrusions (reference numerals 31, 32) provided in each of the plurality of receiving holes (reference numeral 22, see figures 1-3), the protrusions (reference numerals 31, 32) jutting out from an inner wall of the receiving hole (reference numeral 22) to hold a corresponding magnetic material member (reference numeral 40, see figures 1, 2), and when applied to the inner wall of the receiving hole of Takemoto et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the protrusions as disclosed by Nigo et al. for the receiving holes of the rotor of Takemoto et al. for the predictable result of holding the magnets in the magnet holes (see Nigo et al.’s paragraph [0046-0049]).  
For claim 3, Takemoto et al. disclose the soft magnetic material member (reference numeral 25, 26) being made of plural layers of soft magnetic substance members stacked one on another (see figure 34).  
For claim 5, Takemoto et al. disclose surfaces of adjacent soft magnetic substance members (reference numerals 25, 26) extending in a direction orthogonal to the direction of magnetization (see figures 33, 34).  
For claim 7, Takemoto et al. disclose surfaces of adjacent soft magnetic substance members (reference numerals 40, 41) extending in the direction of magnetization (see figures 36A, 36B, between magnetic members 40, 41).  
For claim 15, Takemoto et al. disclose the inner wall of the receiving hole (reference numeral 13) having an inner-side wall surface portion located closer to a radially center of the rotor (see figure 18) and an outer-side wall surface portion located closer to an outer wall of the rotor (figure 18), the inner-side wall surface portion and the outer-side wall surface portion facing each other (see figure 18), and wherein the soft magnetic material member (reference numerals 25, 26) is disposed to border the inner wall (see figure 34), but do not specifically disclose the plurality of protrusions comprising a pair of protrusions jutting out from the inner wall, and wherein the soft 
For claim 16, Takemoto et al. disclose the plurality of receiving holes (reference numeral 70) being disposed symmetrically about a center of the rotor core (reference numeral 8, see figure 39), and wherein each of the receiving holes (reference numeral 70) is inclined with respect to a radial direction of the rotor core (see figure 39).  
For claim 17, Takemoto et al. in view of Nigo et al. disclose the claimed invention except for the pair of protrusions being jut out from the inner-side wall surface portion.  Nigo et al. further disclose the pair of protrusions (reference numerals 31, 32) being jut out from the inner-side wall surface portion (see figures 2, 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the protrusions as disclosed by Nigo et al. for the inner wall of Takemoto et al. in view of Nigo et al. for the predictable result of holding the magnets in the magnet holes (see Nigo et al.’s paragraph [0046-0049]).  

Claims 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. in view of Nigo et al. as applied to claim 1 above, and further in view of Takahashi (US Patent Application Pub. No.: US 2015/0137650 A1).
For claim 2, Takemoto et al. in view of Nigo et al. disclose the claimed invention except for the soft magnetic material member having a thickness greater than a thickness of each of the protrusions in the direction of magnetization.  Having a particular thickness for the protrusions would merely involve adjusting the orientation and thickness of the protrusions which is known in the art as exhibited by Takahashi (reference numerals 28, 29, see figures 4, 5, 6, 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular thickness for the protrusions as disclosed by Takahashi for the protrusions of Takemoto et al. in view of Nigo et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 4, Takemoto et al. disclose the soft magnetic material member (reference numeral 25, 26) being made of plural layers of soft magnetic substance members stacked one on another (see figure 34).  
For claim 6, Takemoto et al. disclose surfaces of adjacent soft magnetic substance members (reference numerals 25, 26) extending in a direction orthogonal to the direction of magnetization (see figures 33, 34).  
For claim 8, Takemoto et al. disclose surfaces of adjacent soft magnetic substance members (reference numerals 40, 41) extending in the direction of magnetization (see figures 36A, 36B, between magnetic members 40, 41).  

Claims 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. in view of Nigo et al. as applied to claims 3, 5, and 7 above, and further in view of Matsumoto et al. (WIPO Document No.: WO 2014/188910 A1).
For claims 9, 11, and 13, Takemoto et al. in view of Nigo et al. disclose the claimed invention except for a saturation flux density of the soft magnetic material member being lower than a residual flux density of the hard magnetic material member.  Having a saturation flux density lower than residual flux density is known in the art as exhibited by Matsumoto et al. (see Derwent Abstract), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a saturation flux density lower than residual flux density as disclosed by Matsumoto et al. for the soft magnetic material member and hard magnetic material member of Takemoto et al. in view of Nigo et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. in view of Nigo et al. and Takahashi as applied to claims 4, 6, and 8 above, and further in view of Matsumoto et al. (WIPO Document No.: WO 2014/188910 A1).
For claims 10, 12, and 14, Takemoto et al. in view of Nigo et al. and Takahashi disclose the claimed invention except for a saturation flux density of the soft magnetic material member being lower than a residual flux density of the hard magnetic material member.  Having a saturation flux density lower than residual flux density is known in the art as exhibited by Matsumoto et al. (see Derwent Abstract), and it would have been .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. in view of Nigo et al. as applied to claim 16 above, and further in view of Miyamoto et al. (US Patent Application Pub. No.: US 2012/0187696 A1).
For claim 18, Takemoto et al. in view of Nigo et al. disclose the claimed invention except for the pair of protrusions being jut out from the outer-side wall surface portion.  Miyamoto et al. disclose protrusions (reference numeral 245) being jut out from the outer-side wall surface portion (see figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have protrusions on the outer side wall as disclosed by Miyamoto et al. for the outer-side wall surface portion of Takemoto et al. in view of Nigo et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. in view of Nigo et al. as applied to claim 1 above, and further in view of Hori et al. (US Patent Application Pub. No.: US 2011/0260466 A1).
For claim 19, Takemoto et al. in view of Nigo et al. disclose the claimed invention except for a vehicle equipped with a prime mover, wherein the rotary electric machine .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of magnet configuration: US 20180145552 A1 (HATTORI; Hiroyuki), US 20130334910 A1 (TAKAHASHI; Yuki et al.), US 20110278978 A1 (TANIGUCHI; Makoto et al.), US 20120139380 A1 (TANIGUCHI; Makoto).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834